
	
		II
		109th CONGRESS
		2d Session
		S. 4022
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mrs. Clinton (for
			 herself, Mr. Schumer, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide protections and services to certain
		  individuals after the terrorist attack on September 11, 2001, in New York City,
		  in the State of New York, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Remember 9/11 Health
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Thousands of
			 rescue workers who responded to the areas devastated by the terrorist attacks
			 of September 11th and local residents continue to suffer significant medical
			 problems as a result of compromised air quality and other toxins at the attack
			 sites.
			(2)To date, the
			 Mount Sinai Center for Occupational and Environmental Medicine in New York City
			 has examined approximately 9,000 first responders and Ground Zero workers. Of
			 those examined, more than 50 percent show physical or mental health problems
			 that are directly related to their work at the World Trade Center and Fresh
			 Kill sites.
			(3)Except for funds
			 recently appropriated by Congress reversing a rescission by the President’s
			 Budget, it appears that there is no Federal program currently in existence to
			 support the full medical and mental health treatment needs of those who
			 responded to the September 11, 2001 attacks and who continue to experience
			 health problems as a result.
			(4)A significant
			 portion of those who responded to the September 11th aftermath have no health
			 insurance, lost their health insurance as a result of the attacks, or have
			 inadequate health insurance for the medical conditions they developed as a
			 result of recovery work at the World Trade Center site.
			(5)Rescue workers
			 and volunteers seeking workers compensation apparently have had their
			 applications denied, delayed for months, or redirected, instead of receiving
			 assistance in a timely and supportive manner.
			(6)Confusion still
			 exists within the population of recovery workers and first responders about
			 where to obtain compensation for income losses and medical costs related to
			 their service in the September 11th recovery effort.
			(7)Residents of the
			 City of New York need to be included in any health monitoring program to best
			 protect their long-term health.
			(8)Federal aid
			 allocated for the monitoring of rescue workers' health may need to be increased
			 to ensure the long-term study of the health impacts of 9/11.
			(9)Research on the
			 health impacts of the devastation caused by the September 11th terrorist
			 attacks has started, with initial findings of relationships between the air
			 quality from Ground Zero and a host of health impacts including, lower
			 pregnancy rates, lower birth weights in babies born 9 months after the
			 disaster, and higher rates of respiratory and lung disorders in workers and
			 residents near Ground Zero.
			(10)Further research
			 is needed to evaluate more comprehensively the health impacts of the events of
			 September 11, 2001 and research is needed regarding possible treatment for the
			 illnesses and injuries as a result of such events.
			(11)The Federal
			 response to medical issues arising from September 11th response efforts needs
			 to be improved to meet the needs of rescue workers and local residents still
			 suffering health problems from the disaster.
			(12)A Federal agency
			 or official needs to be designated to coordinate and monitor the overall
			 Federal response to the health impacts of the events of September 11,
			 2001.
			3.Health care
			 insuranceSubtitle B of title
			 VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5197 et seq.) is amended by adding at the end the following:
			
				630.Protections
				for certain individuals
					(a)Work
				injuriesFor purposes of subchapter I of chapter 81 of title 5,
				United States Code (relating to compensation to Federal employees for work
				injuries), eligible recipients (as defined in subsection (d)) shall be deemed
				civil employees of the United States within the meaning of the term
				employee as defined in section 8101 of title 5, United States
				Code, and the provisions of such subchapter shall apply to such
				recipients.
					(b)Personal
				propertyFor the purpose of claims relating to damage to, or loss
				of, the personal property of an eligible recipient incident to service, an
				eligible recipient shall be considered in the same manner as if such eligible
				recipient was a civil employee of the Government of the United States, except
				that an eligible recipient shall not be responsible for the payment of any
				health care expenses, including mental health coverage, prescription drugs, or
				copayments for any health or mental health care expenses that result from
				exposure to the adverse conditions existing after the terrorist attack on
				September 11, 2001.
					(c)General
				ruleExcept as otherwise provided for in this section, an
				eligible recipient shall not be deemed a Federal employee and shall not be
				subject to the provisions of law relating to Federal employment, including
				those relating to hours of work, rates of compensation, leave, unemployment
				compensation, and Federal employee benefits.
					(d)Eligible
				recipient defined
						(1)Eligible
				recipientExcept as provided in paragraph (2), for purposes of
				this section, the term eligible recipient means—
							(A)an emergency
				service personnel or rescue and recovery personnel who responded to the
				terrorist attacks that occurred on September 11, 2001, in New York City, in the
				State of New York, any time during the period of September 11, 2001, through
				August 31, 2002;
							(B)any other worker
				or volunteer who responded to such attacks, including—
								(i)a
				police officer;
								(ii)a
				firefighter;
								(iii)an emergency
				medical technician;
								(iv)a transit
				worker;
								(v)any participating
				member of an urban search and rescue team;
								(vi)a Federal or
				State employee;
								(vii)any other
				relief or rescue worker or volunteer whom the Secretary determines to be
				appropriate;
								(viii)an individual
				who assisted in the recovery of human remains; and
								(ix)an individual
				who assisted in the criminal investigation;
								(C)a worker who
				responded to such attacks by assisting in the cleanup or restoration of
				critical infrastructure in and around New York City;
							(D)an individual
				whose place of residence is in the declared disaster area;
							(E)an individual who
				was employed in or attended school, child care, or adult day care in a building
				located in the declared disaster area any time during the period of September
				11, 2001, through August 31, 2002; or
							(F)any other
				individual who the Secretary determines to be appropriate.
							(2)Family
				membersNotwithstanding paragraph (1), the immediate family
				members of an individual who is an eligible recipient under paragraph (1) may
				receive benefits under this section if the eligible recipient—
							(A)is or was on
				September 11th, 2001 the policyholder for such family; and
							(B)received family
				health insurance as of September 11,
				2001.
							.
		4.Health
			 screenings, examinations, and monitoring services
			(a)In
			 generalPart B of title III of the Public Health Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317S the
			 following:
				
					317T.Certain
				health services for individuals assisting with response to September 11
				terrorist attacks in New York City
						(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention shall award grants or cooperative agreements
				for the purpose of establishing a program to carry out baseline and follow-up
				screening and clinical examinations, and long-term health monitoring and
				analysis, for covered individuals who meet the eligibility criteria under
				subsection (d).
						(b)Covered
				individualsFor purposes of this section, the term covered
				individuals means—
							(1)an emergency
				service personnel or rescue and recovery personnel who responded to the
				terrorist attacks that occurred on September 11, 2001, in New York City, in the
				State of New York, any time during the period of September 11, 2001, through
				August 31, 2002;
							(2)any other worker
				or volunteer who responded to such attacks, including—
								(A)a police
				officer;
								(B)a
				firefighter;
								(C)an emergency
				medical technician;
								(D)a transit
				worker;
								(E)any participating
				member of an urban search and rescue team;
								(F)Federal and State
				employees;
								(G)an individual who
				worked to recover human remains;
								(H)an individual who
				worked on the criminal investigation; and
								(I)any other relief
				or rescue worker or volunteer who the Secretary determines to be
				appropriate;
								(3)a worker who responded to such attacks by
				assisting in the cleanup or restoration of critical infrastructure in and
				around the designated disaster area;
							(4)an individual
				whose place of residence was in the declared disaster area during the period of
				September 11, 2001, through August 31, 2002;
							(5)an individual who
				is employed in or attends school, child care, or adult day care in a building
				located in the declared disaster area during the period of September 11, 2001,
				through August 31, 2002; and
							(6)any other
				individual who the Secretary determines to be appropriate.
							(c)Award
				recipient
							(1)In
				generalSubject to the submission of an application satisfactory
				to the Secretary, awards under subsection (a) shall be made only to—
								(A)the consortium of
				medical entities that, pursuant to the program referred to in subsection (g),
				provided health services described in subsection (a) during fiscal year 2003
				for the personnel described in subsection (b)(1), subject to the consortium
				meeting the criteria established in paragraph (2); and
								(B)the separate
				program carried out by the New York City Fire Department.
								(2)CriteriaFor
				purposes of paragraph (1)(A), the criteria described in this paragraph for the
				consortium referred to in such paragraph (1)(A) are that the consortium has
				appropriate experience in the areas of environmental or occupational health,
				toxicology, and safety, including experience in—
								(A)developing
				clinical protocols and conducting clinical health examinations, including
				mental health assessments;
								(B)conducting
				long-term health monitoring and epidemiological studies;
								(C)conducting
				long-term mental health studies; and
								(D)establishing and
				maintaining medical surveillance programs and environmental exposure or disease
				registries.
								(d)Eligibility of
				covered individualsThe Secretary shall determine eligibility
				criteria for covered individuals to receive health services under subsection
				(a). Such criteria shall include the requirement that a covered individual may
				not receive services through the program under such subsection unless the
				individual enrolls in the program.
						(e)Certain program
				requirementsWith respect to the program under subsection (a),
				the Secretary shall provide for the following:
							(1)Awards under
				subsection (a) shall designate an amount to be available only for covered
				individuals who—
								(A)are active or
				retired firefighters of New York City; and
								(B)in responding to
				the terrorist attacks of September 11, 2001, provided services in the immediate
				vicinity of the World Trade Center.
								(2)A covered
				individual enrolled in the program may not receive services under the program
				for a period exceeding 20 years after the date on which the individual first
				received services under the program, except that the Secretary may designate a
				longer period if the Secretary determines that a longer period is appropriate
				with respect to the health of covered individuals.
							(3)The program may
				not establish a maximum enrollment number of fewer than 40,000 covered
				individuals.
							(f)Authority
				regarding treatmentThe Secretary may, to the extent determined
				appropriate by the Secretary, authorize the program under subsection (a) to
				provide treatment services to covered individuals who have no other means of
				obtaining such treatment.
						(g)Relation to
				certain programEffective on and after the date of the enactment
				of the Remember 9/11 Health
				Act, the two programs carried out pursuant to the appropriation
				of $90,000,000 made in the 2002 Supplemental Appropriations Act for Further
				Recovery From and Response To Terrorist Attacks on the United States (Public
				Law 107–206) under the heading Public Health and Social Services
				Emergency Fund, which programs provide health services described in
				subsection (a) for the personnel described in subsection (b)(1), shall be
				considered to be carried out under authority of this section and shall be
				subject to the requirements of this section, except for any period of
				transition determined appropriate by the Secretary, not to exceed 1 year after
				such date of enactment.
						(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, such sums as may be necessary for each of the fiscal
				years 2007 through 2024, in addition to any other amounts appropriated for such
				purpose.
						.
			5.Research
			 regarding certain health conditionsPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 409I
			 the following section:
			
				409J.Research
				regarding certain health conditions of individuals assisting with response to
				September 11 terrorist attacks in New York city
					(a)In
				generalWith respect to covered individuals, as defined in
				section 317T(b), the Director of the National Institutes of Health shall
				conduct or support—
						(1)diagnostic
				research on qualifying health conditions of such individuals, in the case of
				conditions for which there has been diagnostic uncertainty; and
						(2)research on
				treating qualifying health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
						(b)Qualifying
				health conditionsFor purposes of this section, the term
				qualifying health conditions means adverse health conditions that
				are considered by the Secretary to be associated with exposure to 1 or more of
				the sites of the terrorist attacks that occurred on September 11, 2001, in New
				York City, in the State of New York.
					(c)Consultation
				with certain medical consortiumThe Secretary shall carry out
				this section in consultation with—
						(1)the consortium of
				medical entities referred to in section 317T(c)(1); and
						(2)the New York City
				Fire Department and the union for the firefighters of such department.
						(d)Annual
				reportThe Director of the National Institutes of Health shall
				annually submit to the Congress a report describing the findings of research
				under subsection (a).
					(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, such sums as may be necessary for each of the fiscal
				years 2007 through 2011, in addition to any other amounts appropriated for such
				purpose.
					.
		6.Establishment of
			 appropriate programsThe
			 Secretary of Health and Human Services may, to the extent determined
			 appropriate by the Secretary, establish with respect to the terrorist attack at
			 the Pentagon on September 11, 2001, programs similar to the programs that are
			 established in sections 317T and 409J of the Public Health Service Act (as
			 added by this Act) with respect to the terrorist attacks on such date in New
			 York City, in the State of New York.
		7.9/11 health
			 emergency coordinating council
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall convene a council, to be known as
			 9/11 Health Emergency Coordinating Council (in this section referred to as the
			 Council), for the following purposes:
				(1)Discussing,
			 examining, and formulating recommendations with respect to the adequacy and
			 coordination of the following:
					(A)Response by the
			 Federal Government, State governments, local governments, and the private
			 sector to the terrorist attacks of September 11, 2001.
					(B)Care and
			 compensation for the victims of such attacks.
					(C)Federal tracking
			 of the monitoring of, and possible treatment for, individuals who are directly
			 suffering from, or may have long-term health effects from, such attacks.
					(D)Coordination
			 among the members of the Council in responding to the terrorist attacks of
			 September 11, 2001.
					(2)In accordance
			 with subsection (c), rendering advisory opinions on the scope of any obligation
			 of the Federal Government resulting from the terrorist attacks of September 11,
			 2001, relative to any obligation of an insurance company resulting from such
			 attacks.
				(b)Membership
				(1)ChairpersonThe
			 Secretary of Health and Human Services (or the Secretary's designee) shall
			 serve as the chairperson of the Council.
				(2)Required
			 membersThe members of the Council shall include the
			 following:
					(A)The Secretary of
			 Defense (or the Secretary's designee).
					(B)The Secretary of
			 Labor (or the Secretary's designee).
					(C)The Director of
			 the Federal Emergency Management Agency (or the Director's designee).
					(D)The Director of
			 the National Institutes of Health (or the Director's designee).
					(E)The Director of
			 the National Institute for Occupational Safety and Health (or the Director's
			 designee).
					(F)A representative
			 of the Crime Victims Fund established under section 1402 of the Victims of
			 Crime Act of 1984 (42 U.S.C. 10601).
					(3)InviteesThe
			 Secretary of Health and Human Services, shall invite the following individuals
			 to serve as members of the Council:
					(A)The Governor of
			 the State of New York (or the Governor's designee).
					(B)The Mayor of New
			 York City (or the Mayor's designee).
					(C)1 representative
			 of the New York City Fire Department.
					(D)2 representatives
			 of the unions of New York City Fire Department employees.
					(E)1 representative
			 of the New York City Police Department.
					(F)2 representatives
			 of the unions of New York City Police Department employees.
					(G)1 representative
			 of the police department of the Port Authority of New York and New
			 Jersey.
					(H)2 representatives
			 of the union of the police department of the Port Authority of New York and New
			 Jersey.
					(I)1 representative
			 of the New York State Department of Health.
					(J)1 representative
			 of the New York State Workers' Compensation Board.
					(K)1 representative
			 of the New York City Department of Health.
					(L)1 representative
			 of the New York City Office of Emergency Management.
					(M)1 representative
			 of the Association of Occupational and Environmental Clinics.
					(N)1 representative
			 of the New York Committee for Occupational Safety and Health (NYCOSH).
					(O)1 representative
			 of charitable organizations that had volunteers at Ground Zero.
					(P)10
			 representatives of labor unions in New York City that—
						(i)are
			 not otherwise described in this paragraph; and
						(ii)reflect a cross
			 section of labor unions (including construction, municipal, and other labor
			 unions) whose members responded to, or assisted with the cleanup resulting
			 from, the attacks of September 11, 2001.
						(Q)5 representatives
			 of nonprofit volunteer entities that assisted in recovery efforts following the
			 terrorist attacks of September 11, 2001.
					(R)5 representatives
			 of a regional occupational provider that—
						(i)works with the
			 World Trade Center Worker and Volunteer Medical Screening Program; and
						(ii)is
			 under the direction of the Mount Sinai Center for Occupational and
			 Environmental Medicine.
						(c)Advisory
			 opinions
				(1)In
			 generalSubject to paragraph (2), the Council may render an
			 advisory opinion on the scope of any obligation of the Federal Government
			 resulting from the terrorist attacks of September 11, 2001, relative to any
			 obligation of an insurance company resulting from such attacks.
				(2)LimitationThe
			 Council may issue an advisory opinion described in this subsection only at the
			 request of a party to one of the obligations involved.
				(d)MeetingsThe
			 Council shall meet not less than 4 times each calendar year.
			(e)ReportsNot
			 less than once each calendar year, the Council shall submit to Congress a
			 report on the recommendations of the Council.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of fiscal years
			 2007 through 2015.
			
